overrule an exercise of discretion below when the rules governing the
                  vacation of a default have not been met").
                               Appellant also contends that the district court's damages
                  award was not based upon a reasonable methodology and was instead
                  based upon speculation. See Franchise Tax Bd. of Cal. v. Hyatt, 130 Nev.
                  Adv. Op. No. 71, 335 P.3d 125, 156 (2014) ("Damages cannot be based
                  solely upon possibilities and speculative testimony." (internal quotation
                  omitted)). Specifically, appellant contends that respondent Monsoon
                  Pacific had an exclusive distributorship for only shisham wood products
                  manufactured by appellant, but that the district court based its damages
                  award on all of the products manufactured by appellant. Having
                  considered this contention, we agree that the methodology used by the
                  district court to compute damages is inconsistent with the district court's
                  finding regarding the scope of the parties' distributorship agreement. 2
                  Consequently, we are unable to affirm the damages award. See id.
                               Consistent with the foregoing, we affirm the appealed
                  judgment insofar as the district court declined to set aside the entry of
                  default and determined that respondents were entitled to a default
                  judgment. We vacate the damages award, however, and remand this
                  matter to the district court so that it may render an award that is




                        2 In particular, the district court found that the parties' agreement
                  provided Monsoon Pacific with exclusive distributorship rights for "all
                  Shekhawati shisham wooden furniture." Respondents have not addressed
                  appellant's argument regarding this finding and the finding's effect on the
                  damages calculation, and it is otherwise unclear from the record whether
                  this was the district court's intended finding regarding the scope of the
                  parties' agreement.


SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1907A 91090
                 consistent with the district court's determination regarding the scope of
                 the parties' agreement. 3 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED IN
                 PART AND VACATED IN PART AND REMAND this matter to the
                 district court for proceedings consistent with this order.



                                                                                       J.
                                                             Parragui


                                                                                       J.




                 cc: Hon. Jerome Polaha, District Judge
                      Law Offices of John P. Springgate
                      Robison Belaustegui Sharp & Low
                      Michael J. Morrison
                      Washoe District Court Clerk




                       3 Inlight of this disposition, we need not address appellant's
                 additional arguments regarding the purported inaccuracies in the district
                 court's damages calculation.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e